J. A27014/14

                               2015 PA Super 120

ROBERT J. BOEHM AND                        :     IN THE SUPERIOR COURT OF
BEVERLY LYNN BOEHM                         :           PENNSYLVANIA
                                           :
                   v.                      :
                                           :
RIVERSOURCE LIFE INSURANCE                 :
COMPANY AND JAMES DAY, II,                 :         No. 1999 WDA 2013
                                           :
                          Appellants       :


          Appeal from the Judgment Entered December 13, 2013,
            in the Court of Common Pleas of Allegheny County
                    Civil Division at No. G.D. 01-008289


BEFORE: FORD ELLIOTT, P.J.E., SHOGAN AND MUSMANNO, JJ.


OPINION BY FORD ELLIOTT, P.J.E.:                         FILED MAY 19, 2015

     Riversource        Life   Insurance       Company   (“Riversource”)   and

James Day, II, appeal from the judgment entered December 13, 2013,

following a non-jury trial on plaintiffs/appellees’, Robert J. Boehm and

Beverly Lynn Boehm, Unfair Trade Practices and Consumer Protection Law

(“UTPCPL”) claims.      This is one of a series of cases in Allegheny County

alleging fraudulent misrepresentation in connection with the sale of life

insurance policies. Judgment was entered for the plaintiffs in the amount of
J. A27014/14


$295,305.78, including attorneys’ fees and costs. After careful review, we

affirm.1

      A jury trial resulted in a defense verdict on plaintiffs’ common law

fraud claims.     The parties then proceeded to a non-jury trial before the

Honorable Paul F. Lutty, Jr., on the UTPCPL claims.2 Using a preponderance

of the evidence standard, the trial court found that the defendants purposely

and intentionally misrepresented the terms of the policy.           The trial court

found the plaintiffs’ testimony on the contested issues to be credible, and

that of the defendants to be not credible. (Trial court opinion, 2/24/14 at

2.)   The trial court adopted the plaintiffs’ proposed findings of fact and

conclusions of law, and awarded $125,000 in damages.                 Those factual

findings, in their entirety, are as follows:

             1.    On November 20, 1986, Douglas Sedlak and
                   Barry Wilhide on behalf of American Express
                   and IDS Life approached Robert and Beverly
                   Boehm in order to do a financial and insurance
                   analysis and asked the Plaintiffs questions
                   relating to their current financial status,
                   existing life insurance coverage, and insurance
                   and financial goals.      Testimony of Beverly
                   Boehm, Trial Transcript, pp. 509:24–511:8

1
  Appellants purport to appeal from the December 12, 2013 order denying post-trial
motions. “An appeal from an order denying post-trial motions is interlocutory.
Thus, it follows that an appeal to this Court can only lie from judgments entered
subsequent to the trial court’s disposition of any post-verdict motions, not from the
order denying post-trial motions.” Johnston the Florist, Inc. v. TEDCO Const.
Corp., 657 A.2d 511, 514 (Pa.Super. 1995) (citations omitted). We have amended
the caption accordingly.
2
  See Fazio v. Guardian Life Ins. Co., 62 A.3d 396, 411 (Pa.Super. 2012),
appeal denied, 72 A.3d 604 (Pa. 2013) (no right to jury trial for private causes of
action under the UTPCPL).


                                        -2-
J. A27014/14


               (“He asked if we could do the financial
               analysis. They gathered information for that to
               run the analysis. So they were asking a lot of
               questions and financial information that they
               needed to run the projections.”)

          2.   As a result of the financial analysis, a
               recommendation was made on or about
               November 28, 1986 for the Boehms to
               cash-surrender     their  existing   Prudential
               Insurance policies and replace them with a
               $100,000 universal life insurance policy from
               IDS Life. The policy provided $100,000 on
               Mr. Boehm and $100,000 on Mrs. Boehm. See
               Trial Exhibit 2, Bates No. 000125; Testimony
               of Beverly Boehm, Trial Transcript, pp. 511:9-
               512:9.

          3.   To get the policy started the Boehms were
               directed to deposit a “start-up fee” of $2,000
               into the policy. See Trial Exhibit 6; Testimony
               of Beverly Boehm, Trial Transcript, pp. 514:17-
               20.

          4.   The Boehms were informed that the premium
               payments were $50 per month thereafter. See
               Testimony of Beverly Boehm, Trial Transcript,
               pp. 516:17-19.

          5.   Between December 1986 and January 1996,
               the Boehms were billed monthly in the amount
               of $50.00. See Testimony of Beverly Boehm,
               Trial Transcript, pp. 516:20-516:25.

          6.   The Boehms paid the $50.00 monthly bills to
               IDS for the 1986 Policy. Id.

          7.   In November of 1995, the Boehms were called
               on the telephone by James Day, who
               represented that he was their new financial
               advisor and that he wanted to review their
               1986 UL policy with IDS Life since he believed
               it may need to be replaced. See Testimony of
               Beverly Boehm, Trial Transcript, pp. 517:11-


                                 -3-
J. A27014/14


                518:1 (“It was like around December, [Day]
                called, and he said that we would need to have
                a meeting, that the policy, the Universal Life
                policy was going to be obsolete and outdated,
                and we really needed to set a meeting. He’d
                really like to talk with us.”)

          8.    The Boehms scheduled a meeting with
                James Day in late 1995, but it had to be
                rescheduled. They were unable to meet until
                Monday January 29, 1996. See Testimony of
                Beverly Boehm, Trial Transcript, pp. 518:2-
                518:14.

          9.    At the meeting on January 29, 1996,
                James Day explained that the 1986 UL was
                outdated and had to be replaced.         See
                Testimony of Beverly Boehm, Trial Transcript,
                pp. 521:18-522:2 (“Q. What did he tell you
                about your 1986 UL Policy at that meeting?
                A. He explained to us that the Universal Life
                policy from ‘86 was going to be obsolete. He
                was telling us that was going to be like in
                jeopardy. He could take the cash value of the
                Universal Life policy and roll it into a new
                vehicle, which would then be the Variable he
                then proposed.”).

          10.   At the meeting on January 29, 1996,
                James Day recommended that the Boehms
                replace the 1986 $100,000 UL policy with a
                new product offered by IDS Life, a variable
                universal life insurance policy (VUL) that would
                also provide $100,000 in coverage on
                Mr. Boehm and $100,000 in coverage on
                Mrs. Boehm through a spousal rider, just like
                the 1986 UL Policy.

                A.   Well, I remember there being a
                     cash value from the UL that he had
                     said would be in jeopardy if we
                     didn’t move it.   So, he said he
                     could move that, I believe, $5,400
                     over, into the cash value of this


                                  -4-
J. A27014/14


                     policy, and that        cash    value
                     wouldn’t be lost.

                     The payments -- for the monthly
                     payments I had told him they were
                     $50 in the other policy. He said
                     this would be $50 also. So, this
                     would be $50.

                     I said but it was a $100,000 policy.
                     He said it would be $100,000 for
                     Robert. But I think I was a rider
                     on the other policy. He said you’ll
                     still be a rider on this policy. So, I
                     says it would be $50 a month. He
                     said that was the yearly figure,
                     $600. It was 50 times 12 for a
                     year. He was showing the yearly.

                See Testimony of Beverly Boehm,               Trial
                Transcript, pp. 524:13-525:5[.]

          11.   James Day explained that the monthly cost of
                the new 1996 VUL policy would remain the
                same at $50 per month. Also, they should
                cash-surrendering [sic] the 1986 UL policy and
                rolling-over the cash-surrender amount of
                $5,400 into the new 1996 VUL policy. The
                cash-surrender amount would cover the
                start-up fee.    See Testimony of Beverly
                Boehm, Trial Transcript, pp. 524:13-525:5[.]

          12.   In    conformation    [sic]   of   his   sales
                representations, James Day completed the
                premium payment amount section in the
                application for the new 1996 VUL policy in the
                amount of $600 per year.         (A premium
                payment of $600 per year equals 12 monthly
                payments of $50). See Testimony of Beverly
                Boehm, Trial Transcript pp. 526:12-20; 537:4-
                18; Trial Exhibit 62.

          13.   James Day also completed the application
                sections indicating that the 1986 UL would be


                                  -5-
J. A27014/14


                replaced by the new 1996 VUL policy and that
                100% of the cash-surrender amount would be
                transferred from the 1986 UL policy into the
                new 1996 VUL policy.     See Testimony of
                Beverly Boehm, Trial Transcript pp. 537:19-
                538:7; Trial Exhibit 62.

          14.   Since the Boehms were not informed by
                James Day to bring their financial information
                with them to the meeting, the application could
                not be completed. See Testimony of Beverly
                Boehm, Trial Transcript pp. 526:18-527:5.

          15.   James Day then had the application highlighted
                and mailed to the Boehms as part of a packet
                of documents that required the Boehms to
                complete and/or sign and return. See Trial
                Exhibit 101; Testimony of Beverly Boehm, Trial
                Transcript pp. 526:15-18; 532:9-533:1.

          16.   The Boehms read and completed the
                application and signed where indicated. See
                Trial Exhibit 101; Testimony of Beverly Boehm,
                Trial Transcript pp. 526:15-18; 532:9-533:1.

          17.   The Boehms also read the information
                completed by James Day on the application
                regarding the premium payment amount of
                $600 annually and the transfer of the
                cash-surrender amount from the 1986 UL
                policy. See Testimony of Beverly Boehm, Trial
                Transcript pp. 537:19-538:7.

          18.   Included in the packet of information was also
                a copy of a sales illustration for the policy,
                which showed payments of $600 per year, with
                an initial dump-in of the $5,400. See Trial
                Exhibit 101; Testimony of Beverly Boehm, Trial
                Transcript pp. 532:3-532:8.

          19.   At trial, Jack Kis[p]ert, a Vice President of IDS
                Life, testified that the dollar amounts set forth
                on the sales illustration had a ZERO percent
                chance of working as set forth on the


                                   -6-
J. A27014/14


               illustration.   Specifically, Kispert testified as
               follows:

               Q.    IDS Life has no ability to project
                     the future performance of this
                     policy with any accuracy beyond
                     one year. Isn’t that true?

               A.    We can’t even -- for the overall
                     performance, we can’t predict it for
                     more than one day because it’s
                     invested in the underlying funds.

                     That’s the cash value.      We can
                     predict death benefits that could be
                     in effect because this has a death
                     benefit guarantee feature in it.

               Q.    So the Boehms -- slide it up. Let
                     me rephrase. It would be wrong of
                     the Boehms to believe that this
                     policy is actually going to grow in
                     value as set forth on this
                     illustration. Is that true?

               A.    It’s not wrong for them to believe
                     that. The illustration also includes
                     the zero percent rate of return to
                     give them an idea of the range of
                     possibilities to make an informed
                     decision.

                     ***

               Q.    What is the likelihood or chance
                     that this illustration is going to
                     work exactly as set forth for the
                     first 20 years?

               A.    You asked what’s the likelihood
                     that this would be exactly as
                     illustrated?

               Q.    Yes.


                                   -7-
J. A27014/14



                A.   Zero.    Because he might have
                     earned ten percent one day. He
                     might have better than ten
                     percent. One day less than ten
                     percent.

                     So if you say is this going to be
                     exactly true?   No, it will never
                     happen precisely like that. It may
                     be better. It may be worse.

                Q.   So, it will never happen          as
                     illustrated. Is that correct?

                A.   That’s correct.      Because it’s
                     invested in the market.      It’s a
                     hypothetical performance. It is not
                     actual values. We can’t predict the
                     future on investments.

                See Testimony of Jack Kispert, Trial Transcript,
                pp. 153:7-155:11.

          20.   Jack Kispert further confirmed that even at the
                ten percent investment rate set forth on the
                illustration mailed to the Boehms, the policy
                would not remain in force until age [] 100.

                Q.   The Boehms put in $50 a month.
                     Any possibility this policy is going
                     to last to age 100?

                A.   A remote possibility. But based on
                     the illustration at ten percent, it
                     would not.

                Q.   Even at ten percent it would not
                     make it?

                A.   Correct.

                See Testimony of Jack Kispert, Trial Transcript,
                pp. 156:5-10.


                                  -8-
J. A27014/14



          21.   Plaintiff[s’] life insurance sales practices
                expert, Mark Mikolaj, testified that the policy
                was destined to lapse from its inception.

          22.   When the first bill arrived in March of 1987 for
                the new 1996 VUL policy, it was in the amount
                of $150. See Testimony of Beverly Boehm,
                Trial Transcript pp. 555:14-557:10.

          23.   After receiving the first bill, Mrs. Boehm called
                James Day and asked whether there was a
                mistake in the amount, that is, was the billing
                set up on a quarterly basis as opposed to a
                monthly basis. James Day explained it was a
                mistake, to disregard the bill and that a
                corrected bill would be sent for $50 per month.

                A.    We received the first premium bill
                      in March of ‘96. ‘96.

                Q.    What happened when you got the
                      bill?

                A.    I was like what is this? I was like
                      confused. I opened the bill, and
                      the bill was for 150 some dollars. I
                      was totally confused why this bill
                      said $150.

                      When Bob     got home from work I
                      asked did     we sign up for like
                      quarterly    payments because I
                      could have   sworn we said we were
                      doing $50.   It was $50 a month.

                      So I was thinking maybe I missed
                      a   payment.       Did   I  forget
                      something? Was there something
                      in the UL policy that I missed? I
                      don’t remember any other money.
                      So I immediately looked up his
                      number and thought I got to call
                      and find out what this is. There’s


                                   -9-
J. A27014/14


                    something wrong. I thought it was
                    being set up quarterly. So I called
                    Mr. Day and asked him what it was
                    about.

               Q.   What    happened     during     that
                    conversation on the phone?

               A.   I asked him was this being set up
                    quarterly. I thought we agreed to
                    monthly.     He said, oh, yes, it’s
                    monthly. I said, well, the bill came
                    in. He said how much is it for. I
                    said, well, I see now it’s a hundred
                    fifty some forty-four. I said did I
                    miss something, James? No. No.
                    No. No. You didn’t miss anything.
                    I said I don’t understand why I’m
                    getting this premium bill. He says
                    that’s a mistake. I’ll take care of
                    it. I says, oh, okay. I thought I
                    did something wrong. He said, no,
                    no. He says, I’ll take care of that
                    for you. I said do you want me to
                    pay this because it’s due? Do you
                    want me to send a check? He said,
                    no, no. Don’t do anything. I’ll
                    take care of it. I’ll send a new
                    premium with the new $50. Wait
                    until you receive that, then send
                    the check with the new premium.
                    I’m like okay, I’ll wait. So you
                    don’t want me to at least send a
                    check ahead? He said no, no, no.
                    It’s a mistake. I’ll take care of it.
                    I said oh, I thought I did
                    something wrong.          I was so
                    confused.

               See Testimony of Beverly Boehm,              Trial
               Transcript pp. 555:14-557:10[.]




                                - 10 -
J. A27014/14


          24.   A new bill was sent for $50. See Trial Exhibit
                77. See Testimony of Beverly Boehm, Trial
                Transcript pp. 557:11-557:15.

          25.   Every bill thereafter was sent for $50 per
                month. See i.e[.] Trial Exhibit 77; Testimony
                of Beverly Boehm, Trial Transcript pp. 557:16-
                17.

          26.   The Boehms paid the monthly bills of $50 per
                month. See Trial Exhibit 77; Testimony of
                Beverly Boehm, Trial Transcript pp. 579:14-
                581:1.

          27.   Unknown to the Boehms, when the 1996 VUL
                policy was approved by the underwriting
                department at IDS Life, the premium amount
                was tripled, increasing from $600 annually to
                $1,800 annually. See Trial Exhibit 100.

          28.   The Underwriting Department provided written
                instructions to James Day to personally deliver
                and witness the amendment to the policy
                increasing the premiums. See Trial Exhibit
                100.

          29.   Instead of personally delivering the policy, as
                directed to do in writing by the underwriting
                department, James Day had his assistant,
                Donna mail the policy to the Boehms. See
                Trial Exhibit 75; Testimony of Beverly Boehm,
                Trial Transcript pp. 552:1-17.

          30.   The cover letter, dated April 8, 1996, which
                was sent with the policy, failed to provide any
                explanation that the policy as issued differed
                materially from the policy as delivered in that
                the premium amount was tripled by IDS Life
                and therefore the premiums were increased
                from $600 annually to $1,800 annually. See
                Trial Exhibit 75.

          31.   When the policy was delivered by mail in April
                of 1996, the Boehms, not realizing that any


                                 - 11 -
J. A27014/14


                change took place between the terms as sold
                and the terms as issued, did not read the
                policy.

          32.   After receiving bills for $50 per month and
                paying the same for the next four and one half
                years, in September of 2000, the Boehms
                received a letter from IDS Life informing them
                that they needed to increase their premium
                payments to $150 per month or they would
                lose their guaranteed death benefit rider
                (which ends at age 70). See Trial Exhibit 86;
                Testimony of Beverly Boehm, Trial Transcript
                pp. 563:24-564:22.

          33.   Upon receiving the September 2000 letter, the
                Boehms were confused as to why the letter
                was sent and called the “800” number in the
                letter. See Testimony of Beverly Boehm, Trial
                Transcript pp. 563:24-566:2[.]

          34.   A meeting was set up with Neal McGrath of
                IDS Life who informed them, for the first time,
                that the policy would require premium
                payments greatly in excess of $50 per month.
                See Testimony of Beverly Boehm, Trial
                Transcript pp. 566:3-573:3.

          35.   Jack Kis[p]ert, a Vice President of IDS Life,
                testified that the policy provided $200,000 in
                coverage, $100,000 on Mr. Boehm and
                $100,000 on Mrs. Boehm.

          36.   Jack Kis[p]ert, a Vice President of IDS Life,
                testified that the amount necessary to
                guarantee that the policy as sold with
                $200,000 of coverage would be funded for its
                entire duration was $240 per month.

                Q.   How much would it cost the
                     Boehms to guarantee that 1996
                     VUL policy to last all the way to the
                     age 100 in a fixed account?



                                 - 12 -
J. A27014/14


               A.   It would have been about $200 a
                    month if paid on an annual basis.

               Q.   Let’s take a look at Exhibit 100. I’ll
                    show you the second page. It ends
                    with a Bates number of 96.

                    Just so you understand, do you see
                    in the bottom right hand it says
                    IDS/Boehm with four zeros and 96,
                    confidential? This is a document
                    produced by IDS Life, not by the
                    Boehms.

                    When the Boehms had produced a
                    document, you will see a number
                    more like this with just a stamp.

               A.   Okay.

               Q.   So, this came from IDS Life.

                    You would agree with me that
                    GLAP stands for guideline annual
                    premium. Correct?

               A.   Yes. It’s the guideline level annual
                    premium.

               Q.   That’s the one we’ve been talking
                    about?

               A.   Yes.

               Q.   It’s $2,881.26 as of March 11,
                    1996. So this would be the issue
                    date for the policy; right?

               A.   Yes.

               Q.   Okay.    So the guideline annual
                    payment was $2,881.26 per year.
                    Correct?



                                - 13 -
J. A27014/14


                   A.    Yes.

                   Q.    If you divide that by 12 in round
                         numbers, doesn’t that come to
                         about $240?

                   A.    Yes.

                   Q.    I could put a calculator up.     But
                         you would agree?

                   A.    Yes.

                   See Testimony of Jack Kispert, Trial Transcript,
                   pp. 190:3-191:12.

             37.   Plaintiff[s’] life insurance sales practices
                   expert, Mark Mikolaj, testified that amount
                   necessary to guarantee that the policy would
                   be funded for its entire duration was $240 per
                   month.

             38.   The actual cost to the Boehms necessary to
                   guarantee that the policy would remain in force
                   for the duration of the term of the contract at
                   age 100 was $240 per month, not the $50 per
                   month as represented and set forth on the
                   application by James Day.

             39.   This law suit was filed in 2001, within six years
                   of the purchase of the policy in January of
                   1996.

Plaintiffs’ Proposed Findings of Fact and Conclusions of Law, 7/12/13 at

1-10.

        After hearing all the evidence, the trial court determined that the

defendants violated the UTPCPL where the policy as issued and delivered

differed materially from the policy as sold, the defendants purposely and

intentionally misrepresented the terms of the policy, and intentionally failed


                                     - 14 -
J. A27014/14


to explain to the plaintiffs that the premium amount had materially changed.

In addition to statutory damages of $125,000, the trial court awarded

reasonable attorneys’ fees of $164,890, and costs of $5,415.78. Post-trial

motions were denied. Judgment was entered for the plaintiffs and against

the defendants on December 13, 2013, in the amount of $295,305.78. This

timely   appeal    followed.      Appellants     have   complied     with   Pa.R.A.P.,

Rule 1925(b), 42 Pa.C.S.A., and the trial court has filed an opinion.3

      Appellants have raised the following issues for this court’s review:

             1.     Whether the trial court erred in applying a
                    preponderance of the evidence burden of
                    proof, rather than a clear and convincing
                    evidence burden of proof, to Plaintiffs’
                    statutory claim under the [UTPCPL], thereby
                    refusing to apply collateral estoppel to the
                    jury’s defense verdict on Plaintiffs’ identical
                    common law fraud claim?

             2.     In the alternative, if it were proper to apply a
                    preponderance of the evidence burden of proof
                    to Plaintiffs’ UTPCPL claim, whether the trial
                    court erred in determining that Plaintiffs

3
  The trial court states that appellants raise 36 separate claims of error in their Rule
1925(b) statement, too many to address individually. (Trial court opinion, 2/24/14
at 1 n.1, citing Kanter v. Epstein, 866 A.2d 394 (Pa.Super. 2004), appeal
denied, 880 A.2d 1239 (Pa. 2005), cert. denied, Spector, Gadon & Rosen, P.C.
v. Kanter, 546 U.S. 1092 (2006) (where an appellant’s concise statement raises an
unduly large number of issues (104 in Kanter), the purpose of Rule 1925 is
effectively subverted).) Nevertheless, the trial court was able to address the
general issues raised, including liability, damages, and counsel fees. Id. In
addition, given the relative complexity of this matter, we find that appellants’
voluminous Rule 1925(b) statement was not the result of bad faith or an attempt to
impede the appellate process. Appellants did winnow down the issues actually
raised in their brief. Therefore, we decline to find waiver on this basis. See Maya
v. Johnson and Johnson, 97 A.3d 1203, 1211 n.4 (Pa.Super. 2014) (declining to
find waiver where the subject lawsuit was complex and there was no evidence of
bad faith or an attempt to thwart the appellate process).


                                        - 15 -
J. A27014/14


                  proved all of the elements necessary for a
                  finding of liability?

            3.    In the alternative, if it were proper to find
                  liability on Plaintiffs’ UTPCPL claim, whether
                  the trial court erred in awarding expectation
                  damages that were not based on the value of
                  the bargain Plaintiffs claim they expected,
                  specifically a death benefit for certain premium
                  payments[?]

            4.    In the alternative, if it were proper to find
                  liability on Plaintiffs’ UTPCPL claim, whether
                  the trial court erred in awarding damages not
                  supported by the evidence presented by either
                  Plaintiffs’ or Defendants’ damages experts and
                  that was impermissibly speculative?

            5.    In the alternative, if it were proper to find
                  liability on Plaintiffs’ UTPCPL claim, whether
                  the trial court erred in awarding damages that
                  failed to discount the amount awarded to
                  present value where there was no offset
                  required for inflation?

            6.    In the alternative, if it were proper to find
                  liability on Plaintiffs’ UTPCPL claim, whether
                  the trial court erred in awarding attorneys’ fees
                  on the UTPCPL non-jury claim that were
                  unreasonable because the court did not
                  adequately eliminate from the award the fees
                  for activities unrelated to the litigation of the
                  UTPCPL claim, resulting in an award of
                  attorneys’ fees for this single nonjury claim
                  that was 128% of the verdict amount?

Appellants’ brief at 4-5.

      In their first issue on appeal, appellants argue that the trial court

applied the wrong standard of proof to the plaintiffs’ UTPCPL claim.

According to appellants, the trial court should have used the clear and



                                    - 16 -
J. A27014/14


convincing standard rather than the less stringent preponderance of the

evidence standard. Appellants claim that since the jury had already issued a

defense verdict on the plaintiffs’ common law fraud claim using the clear and

convincing standard, collateral estoppel barred relitigating the same issue.4

Appellants argue that the clear and convincing standard applies to both

common law fraud claims and fraud claims brought under the “catchall”

provision of the UTPCPL. We disagree.

      “In reviewing a decision of a court after a non-jury trial, we will

reverse the trial court only if its findings are predicated on an error of law or

are unsupported by competent evidence in the record.”               Wallace v.

Pastore, 742 A.2d 1090, 1092 (Pa.Super. 1999), appeal denied, 764 A.2d

1071 (Pa. 2000), citing Hodges v. Rodriguez, 645 A.2d 1340 (Pa.Super.


4
            To determine whether collateral estoppel applies, we
            determine whether:

            (1)   An issue decided in a prior action is identical
                  to one presented in a later action;

            (2)   The prior action resulted in a final judgment
                  on the merits;

            (3)   The party against whom collateral estoppel is
                  asserted was a party to the prior action, or is
                  in privity with a party to the prior action;
                  and

            (4)   The party against whom collateral estoppel is
                  asserted had a full and fair opportunity to
                  litigate the issue in the prior action.

Murphy v. Duquesne University of Holy Ghost, 745 A.2d 1228, 1235-1236
(Pa.Super. 1999), affirmed, 777 A.2d 418 (Pa. 2001), quoting Rue v. K–Mart
Corporation, 713 A.2d 82, 84 (Pa. 1998).


                                      - 17 -
J. A27014/14


1994). “The UTPCPL must be liberally construed to effect the law’s purpose

of protecting consumers from unfair or deceptive business practices.” Id. at

1093 (citation omitted). “In addition, the remedies of the UTPCPL are not

exclusive, but are in addition to other causes of action and remedies.” Id.

(citations   omitted).    “The   UTPCPL’s     ‘underlying   foundation   is   fraud

prevention.’” Weinberg v. Sun Co., Inc., 777 A.2d 442, 446 (Pa. 2001),

quoting Commonwealth v. Monumental Properties, Inc., 329 A.2d 812,

816 (Pa. 1974).

                   The UTPCPL provides a private right of
                   action for anyone who “suffers any
                   ascertainable loss of money or property”
                   as a result of “an unlawful method, act or
                   practice.” Upon a finding of liability, the
                   court has the discretion to award “up to
                   three     times     the   actual   damages
                   sustained” and provide any additional
                   relief the court deems proper. Section
                   201-2(4)      lists   twenty     enumerated
                   practices which constitute actionable
                   “unfair methods of competition” or
                   “unfair or deceptive acts or practices.”
                   The UTPCPL also contains a catchall
                   provision at 73 P.S. § 201-2(4)(xxi).
                   The      pre-1996       catchall   provision
                   prohibited “fraudulent conduct” that
                   created a likelihood of confusion or
                   misunderstanding. In 1996, the General
                   Assembly amended the UTPCPL and
                   revised Section 201-2(4)(xxi) to add
                   “deceptive conduct” as a prohibited
                   practice. The current catchall provision
                   proscribes “fraudulent or deceptive
                   conduct which creates a likelihood of
                   confusion or of misunderstanding.”




                                     - 18 -
J. A27014/14


            [Bennett v. A.T. Masterpiece Homes at
            Broadsprings, LLC, 40 A.3d 145, 151-152
            (Pa.Super. 2012)] (internal citations omitted). See
            also Agliori v. Metropolitan Life Ins. Co., 879
            A.2d 315, 318 (Pa.Super. 2005) (stating purpose of
            UTPCPL is to protect consumer public and eradicate
            unfair or deceptive business practices; foundation of
            UTPCPL is fraud prevention, and its policy is to place
            consumer and seller of goods and services on more
            equal terms; courts should construe its provisions
            liberally to serve remedial goals of statute).

DeArmitt v. New York Life Ins. Co., 73 A.3d 578, 591-592 (Pa.Super.

2013) (emphasis in original).

      “Nothing in the legislative history suggests that the legislature ever

intended statutory language directed against consumer fraud to do away

with the traditional common law elements of reliance and causation.”

Weinberg, 777 A.2d at 446 (footnote omitted).            See also Yocca v.

Pittsburgh Steelers Sports, Inc., 854 A.2d 425, 438 (Pa. 2004) (“To

bring a private cause of action under the UTPCPL, a plaintiff must show that

he justifiably relied on the defendant’s wrongful conduct or representation

and that he suffered harm as a result of that reliance.”) (citations omitted).

      Because the transaction at issue here occurred before the 1996

amendments to the UTPCPL catchall provision permitting a claim for

deceptive conduct, the plaintiffs had to establish the elements of common

law fraud. To establish a claim for common law fraud, the elements must be

proven by clear and convincing evidence.       See Weissberger v. Myers,

90 A.3d 730, 735 (Pa.Super. 2014), citing Pittsburgh Nat. Bank v.



                                    - 19 -
J. A27014/14


Larson, 507 A.2d 867, 869 (Pa.Super. 1986) (“stating that a party proving

fraud must meet the more exacting standard of clear and convincing

evidence, which is a higher standard of persuasion than mere preponderance

of the evidence”).5

      As stated in Sutliff v. Sutliff, 543 A.2d 534, 538 (Pa. 1988), in the

predominant number of civil cases, where only economic and property

interests are at stake, the evidentiary burden requires only proof by a

preponderance of the evidence. Section 201-9.2 of the UTPCPL, providing

for private actions, does not set forth which standard of proof applies, and

apparently the matter has never been decided by the Pennsylvania appellate

courts.   There is no language anywhere in the UTPCPL suggesting that

private actions brought pursuant to Section 201-9.2 should be governed by

a more demanding standard of proof than proof by a preponderance of the

evidence. Moreover, the preponderance of the evidence standard of proof,

which is the standard usually applied to remedial legislation, is consistent

with the UTPCPL’s purpose of protecting the public from fraud and unfair or

deceptive business practices.       See Com. ex rel. Corbett v. Peoples

Benefit Services, Inc., 923 A.2d 1230, 1236 (Pa.Cmwlth. 2007) (“we are

cognizant of our supreme court’s directive that the UTPCPL is to be



5
  Appellees argue that the post-1996 amended version of Section 201-2(4)(xxi)
should apply because they instituted suit after it took effect. However, it was never
disputed in the trial court that appellees had to prove all the elements of common
law fraud. (See plaintiffs’ proposed findings of fact and conclusions of law, 7/12/13
at 12 ¶ 14; RR at 1431.)


                                       - 20 -
J. A27014/14


construed liberally to effectuate its objective of protecting consumers of this

Commonwealth from fraud and unfair or deceptive business practices.”),

citing Monumental Properties, supra.

      While not binding on this court, we find the Honorable R. Stanton

Wettick, Jr.’s opinion on this issue in the case of Eck v. Metropolitan Life

Ins. Co., 2006 WL 6346564 (Allegheny Co. 2006), to be persuasive.6

Therein, Judge Wettick notes that the UTPCPL is one of many laws protecting

consumers which permit private actions, including the Real Estate Seller

Disclosure Law, the Goods and Services Installment Sales Act, and the

Credit Services Act. Id. at 18-20.

            There is no case law which suggests that the
            Legislature intended for private actions, brought
            pursuant to any of these other laws protecting
            consumers, to be governed by more demanding
            proof than a preponderance of the evidence. I have
            not been offered any reason why the Legislature
            would have intended for only Consumer Protection
            Law claims to be governed by a higher standard.

Id. at 20 (footnote omitted).

      As in Eck, supra, appellants argue that the standard of clear and

convincing evidence applies to any claims based on fraud. (See appellants’

brief at 22 (“A clear and convincing evidence burden of proof must apply to

Plaintiffs’ UTPCPL claim because the clear and convincing evidence burden is



6
  “We recognize that decisions of the Court of Common Pleas are not binding
precedent; however, they may be considered for their persuasive authority.”
Fazio, 62 A.3d at 411, quoting Hirsch v. EPL Techs., Inc., 910 A.2d 84, 89 n.6
(Pa.Super. 2006).


                                     - 21 -
J. A27014/14


a fundamental part of a fraud claim. ‘When an allegation of fraud is injected

in a case, the whole tone and tenor of the matter changes.’”), quoting

B.O. v. C.O., 590 A.2d 313, 315 (Pa.Super. 1991).) Judge Wettick rejected

this position:

            I next consider the contention that a standard of
            clear and convincing evidence should be applied
            whenever a court characterizes a claim as
            fraud-based. As I previously discussed, there is no
            language in the Consumer Protection Law, in other
            consumer protection acts, in any legislative history,
            or in any Pennsylvania appellate court case law
            which supports this construction of the Consumer
            Protection Law. While judicially created tort law
            may, in setting a standard of proof, distinguish
            between fraud-based claims and other claims, this is
            not a distinction that legislators are likely to make.
            Consequently, a court should not assume that the
            Legislature intended to make such a distinction
            where there is no language in the legislation
            suggesting such a distinction.

            I believe that if the Consumer Protection Law did not
            include the catchall provision, courts, without
            discussion, would be applying a preponderance of
            the evidence standard to all private actions. A claim
            that the Legislature, by including the catchall
            provision, intended to change the burden of proof for
            all fraud-related conduct gives undue weight to the
            catchall provision. There appear to be few instances
            in which conduct coming within the catchall provision
            would not also come within one or more of the unfair
            practices described in §201-2(4)(i)-(xx). Thus, the
            tail would be wagging the dog if a fraud standard of
            proof governed all unfair trade practices because of
            the presence of the catchall provision.

Id. at 22-23.    Judge Wettick’s reasoning is sound in this regard and we

adopt it as our own.



                                    - 22 -
J. A27014/14


      Finally, Judge Wettick notes that his ruling that private actions based

on consumer protection legislation should be governed by a preponderance

of the evidence standard of proof is consistent with appellate court case law

in other jurisdictions, and with federal law.    Id. at 23-24, citing, e.g.,

Cuculich v. Thomson Consumer Electronics, Inc., 739 N.E.2d 934

(Ill.App.Ct. 2000) (the plaintiffs were required to prove a claim under the

Consumer Fraud Act only by a preponderance of the evidence; the

Consumer Fraud Act does not specifically require a greater standard of proof

and the Act is intended to provide broader protection to consumers than

common law fraud claims); Federal Trade Commission v. Tashman, 318

F.3d 1273, 1280 (11th Cir. 2003) (applying a preponderance of the evidence

standard for claims brought under the Federal Trade Commission Act). See

Com. Acting by Kane v. Flick, 382 A.2d 762, 765 (Pa.Cmwlth. 1978) (the

Federal Trade Commission Act and the Lanham Trademark Act were the

models for Pennsylvania’s UTPCPL and, hence, we may confidently look to

decisions under those acts for guidance in interpreting the Pennsylvania Act)

(citation omitted).

      Therefore, we determine that the trial court correctly applied a

preponderance of the evidence standard of proof to the plaintiffs’ UTPCPL

claims. As such, collateral estoppel did not apply and the trial court was not

bound by the jury’s previous finding, using a heightened standard, that the

defendants did not engage in fraudulent conduct.



                                    - 23 -
J. A27014/14


      Next, appellants argue that the plaintiffs failed to prove all the

elements of common law fraud, including a fraudulent misrepresentation and

justifiable reliance. Appellants argue that even if Mr. Day told the plaintiffs

that a $50 per month premium would guarantee a death benefit of

$100,000, the document signed by Mr. Boehm, which he admittedly did not

read, specifically provided that the value of the policy could differ based on

the rate of return and charges.      The document provided an illustration

showing the policy with no value at age 50 based on a zero percent

investment return, and guaranteed charges. (Appellants’ brief at 27.)

      As stated above, the pre-amendment version of Section 201-2(4)(xxi)

applies here; therefore, the plaintiffs had to make out all the elements of

common law fraud.

            In turn, to establish common law fraud, a plaintiff
            must prove: (1) misrepresentation of a material
            fact; (2) scienter; (3) intention by the declarant to
            induce action; (4) justifiable reliance by the party
            defrauded     upon    the   misrepresentation;   and
            (5) damage to the party defrauded as a proximate
            result.

Ross v. Foremost Ins. Co., 998 A.2d 648, 654 (Pa.Super. 2010), quoting

Colaizzi v. Beck, 895 A.2d 36, 39 (Pa.Super. 2006). Cf. Bennett v. A.T.

Masterpiece Homes at Broadsprings, LLC, supra (After the 1996

amendment, catchall provision liability can arise when the plaintiff alleges

either fraudulent or deceptive conduct; the 1996 amendment permits




                                    - 24 -
J. A27014/14


plaintiffs to proceed without satisfying all of the elements of common law

fraud).

                 In the non-commercial life insurance context,
           the customer is not required to scrutinize the policy
           to see if it matches the insurance agent’s
           representations     and    meets     the    insured’s
           expectations. [Drelles v. Manufacturers Life Ins.
           Co., 881 A.2d 822, 835 (Pa.Super. 2005)]. “This
           Court has held that an insurance agent’s expertise in
           the field of life insurance vests his . . .
           representations with authority and tends ‘to induce
           the insured to believe that reading the policy would
           be superfluous.’” Id. at 836.

                 Moreover, “normal” contract principles do
                 not apply to insurance transactions. Life
                 insurance policies are contracts of
                 adhesion and the adhesionary nature of
                 life insurance documents is such that a
                 non-commercial insured is under no duty
                 to read the policy as issued and sent by
                 the insurance company. Courts must be
                 alert to the fact that the expectations of
                 the buying public are in large measure
                 created by the insurance industry itself.
                 Tonkovic v. State Farm [Mut. Auto.
                 Ins. Co.], 513 Pa. 445, 456, 521 A.2d
                 920, 926 (1987).

                     Through the use of lengthy,
                     complex, and cumbersomely
                     written applications, conditional
                     receipts, riders, and policies, to
                     name just a few, the insurance
                     industry forces the insurance
                     consumer to rely upon the oral
                     representations of the insurance
                     agent.     Such representations
                     may or may not accurately
                     reflect the contents of the
                     written document and therefore
                     the insurer is often in a position


                                   - 25 -
J. A27014/14


                    to reap the benefit of the
                    insured’s lack of understanding
                    of the transaction.

               Id.    In particular, the life insurance
               industry, despite repeated cautions from
               the courts, has persisted in using
               language which is obscure to a layman
               and, in tolerating agency practices,
               calculated to lead a layman to believe he
               has coverage beyond that which may be
               called for by a literal reading of the
               policy. Regardless of the ambiguity, or
               lack thereof, inherent to a given set of
               insurance documents (whether they be
               applications, conditional receipts, riders,
               policies, or whatever), courts must
               examine the dynamics of the insurance
               transaction itself to ascertain the
               reasonable      expectations     of    the
               consumer.

          Id. at 836–37 (some internal citations and one
          footnote omitted).     Where nothing in the record
          supports the notion that the purchaser is an expert
          concerning the financial or insurance industry or the
          vocabulary used in that industry, he cannot be
          expected to use terms of art with the same
          understanding as a financial or insurance expert or
          even a lawyer might. Id. at 839. Thus, justifiable
          reliance often involves credibility determinations
          which are likewise for the fact-finder to resolve. Id.

               In view of the trust placed in insurance
               agents, it is not unreasonable for
               consumers        to     rely    upon    the
               representations of the expert rather than
               on the contents of the insurance policy
               itself, or to pass when the time comes to
               read the policy. Ultimately, policyholders
               have no duty to read the policy and are
               entitled      to    rely     upon    agent’s
               representations unless the circumstances



                                  - 26 -
J. A27014/14


                  of the case make it “unreasonable” for
                  them not to read the policy.

           Id. at 840-41.      Finally, the issue of justifiable
           reliance in this context also requires the fact-finder
           to consider “the relationship of the parties involved
           and the nature of the transaction” to determine
           whether the purchasers justifiably relied upon the
           agent’s representations to the extent necessary to
           support their UTPCPL claims. Id. at 841. For these
           reasons at least, justifiable reliance is typically a
           question of fact for a fact-finder to decide. [Toy v.
           Metropolitan Life Ins. Co., 928 A.2d 186, 208 (Pa.
           2007)].

DeArmitt, 73 A.3d at 592-593.

     Thus, in Toy, the plaintiff, Georgina Toy (“Toy”), alleged that one of

Metropolitan Life’s sales representatives, Bob Martini (“Martini”), presented

Toy with information regarding a “50/50 Savings Plan.”     Toy, 928 A.2d at

189. Martini described the plan as a savings vehicle and stated that if Toy

were to make monthly payments of $50, the plan would generate a fund of

approximately $100,000 by the time she reached 65 years of age. Id. Toy

was also informed that life insurance was part of the plan.         Id.   Toy

completed the    application and received a policy of       insurance     from

Metropolitan Life, including a cover sheet describing the policy as,

inter alia, a “Whole Life Policy,” and “Life insurance payable when the

insured dies.”   Id.   By her own admission, Toy did not read the policy.

Later, she filed suit alleging that the defendants misrepresented the policy

as a savings or investment vehicle, leading her to believe she was investing

in a savings plan when she was actually purchasing life insurance. Id. at


                                   - 27 -
J. A27014/14


190. Toy brought claims under the UTPCPL including for fraudulent conduct

under the catchall provision. Id. at 191.

     On appeal, the defendants argued that Toy was precluded as a matter

of law from pointing to Martini’s alleged misrepresentations about the policy

to establish justifiable reliance because those misrepresentations were

rebutted by the terms of a clearly written and fully integrated contract. Id.

at 203. The defendants also argued that a plaintiff in Toy’s position should

be required to read the parties’ written contract and an action under the

UTPCPL does not lie for a party who neglects to do so, thereby failing to

detect   the   differences   between        the   writing   and   the   alleged

misrepresentations made about its contents. Id.

     Our supreme court disagreed, holding that the parol evidence rule

does not apply to allegations of fraud in the execution of a contract, as

compared to fraud in the inducement:

           We then discussed the so-called exceptions to the
           rule, observing that parol evidence may be
           introduced to vary a writing meant to be the parties’
           entire contract, when a party avers that that [sic]
           the contract is ambiguous or that a term was
           omitted from the contract because of fraud, accident
           or mistake. With regard to the exception for fraud,
           we noted that this Court has restricted the exception
           to allegations of fraud in the execution of a contract,
           and has refused to apply the exception to allegations
           of fraud in the inducement of a contract. We stated
           that “while parol evidence may be introduced based
           on a party’s claim that there was fraud in the
           execution of a contract, i.e., that a term was
           fraudulently omitted from the contract, parol
           evidence may not be admitted based on a claim that


                                   - 28 -
J. A27014/14


           there was fraud in the inducement of the contract,
           i.e.,  that    an   opposing  party  made    false
           representations that induced the complaining party
           to agree to the contract.”

Id. at 204-205, quoting Yocca, 854 A.2d at 437 n.26 (citations omitted).

“This is so because in the fraud in the execution context, the allegation is

that the written agreement is not the expression of the parties’ true and

complete contractual intent inasmuch as terms that were agreed to by the

parties were omitted from that writing through fraud.”     Id. at 206 n.24.

“[W]hen fraud in the execution is alleged, representations made prior to

contract formation are not considered superseded and disclaimed by a fully

integrated written agreement, as they are when fraud in the inducement is

asserted.” Id. at 206-207.

     The court in Toy further concluded that the plaintiff could establish

justifiable reliance on Martini’s alleged misrepresentations even where she

did not read the policy: “Some time ago, we determined that a party who

engages in intentional fraud should be made to answer to the party he

defrauded, even if the latter was less than diligent in protecting himself in

the conduct of his affairs.” Id. at 207 (citation omitted). Whether or not

Martini’s misrepresentations about the policy were obvious, given the




                                   - 29 -
J. A27014/14


information on the policy’s cover sheet, was a question of fact for the

fact-finder to decide. Id. at 208.7

      Instantly, at the meeting on January 29, 1996, Day recommended that

the Boehms replace their 1986 universal life policy with a variable universal

life insurance policy that would also provide $100,000 in coverage on

Mr. Boehm and $100,000 in coverage on Mrs. Boehm. Mrs. Boehm testified

that Day assured her that she would continue to be covered under the new

policy through a spousal rider. Day also confirmed that premium payments

would remain $50 per month. Day explained that they would be rolling over

$5,400 from the old policy into the new 1996 VUL policy.

      Despite Day’s assurances, the first bill for the new VUL policy was for

$150. When Mrs. Boehm called Day to ask whether there was a mistake,

Day again assured her that the premium was $50 per month. Day stated

that the bill for $150 was a mistake and he would take care of it. A new bill

was sent for $50 and the Boehms continued to make monthly payments of

$50 per month thereafter. However, unbeknownst to the Boehms, when the

1996 VUL policy was approved by the underwriting department at IDS Life,

the premiums were tripled to $1,800 annually ($150/month). When the new


7
  Part II(C) of the late Chief Justice Cappy’s Opinion, regarding justifiable reliance,
was joined by Justices Eakin and Baer. Justices Baldwin and Newman did not
participate in the decision of the case. Justice Saylor filed a concurring and
dissenting Opinion, joined by Justice Castille, setting forth his disagreement that
Toy’s allegations fell outside the purview of the parol evidence rule. Justice Saylor
would require something more than obvious misrepresentations concerning the
terms of an integrated contract to maintain an exception to the parol evidence rule
for fraud.


                                        - 30 -
J. A27014/14


policy arrived in April 1996, the Boehms, not realizing any material changes

had been made, did not read the policy.       Instead, they relied on Day’s

representations that the annual premium remained $600 annually for

$200,000 of coverage.

     In September 2000, they received a letter from IDS Life informing

them that they needed to increase their premium payments to $150 per

month or they would lose their guaranteed death benefit. In fact, there was

expert testimony that to fund the policy for its entire duration would require

monthly payments of $240, far in excess of what Day had represented.

     Based on these facts, the trial court concluded that Day had purposely

and intentionally misrepresented the terms of the insurance policy.       Day

intentionally failed to explain to the Boehms that the premium amount had

changed from $600 to $1,800 annually.        Despite having been explicitly

directed to do so by the insurer, Day failed to personally deliver the new

policy to the Boehms and explain to them that the premiums had increased.

Instead, when contacted by Mrs. Boehm about the discrepancy, Day

characterized it as a “mistake.” Although they admittedly failed to read the

terms of the 1996 VUL policy, the Boehms justifiably relied on Day’s

misrepresentations as to the contents of the policy. The trial court, sitting

as finder-of-fact in this matter, found the Boehms to be credible. Appellants

argue that the policy contained illustrations demonstrating that at $50 per

month, the policy would run out of money. However, since the plaintiffs are



                                    - 31 -
J. A27014/14


alleging fraud in the execution of a life insurance contract, the parol

evidence   rule   does    not   apply   and      they   justifiably   relied   on   Day’s

misrepresentations. Toy. We find the trial court’s verdict was supported by

the evidence.     The plaintiffs established all the elements of common law

fraud sufficient to make out a claim under the pre-amendment catchall

provision of the UTPCPL.

     Next, appellants argue the trial court erred in calculating statutory

damages at $125,000.         According to appellants, the proper measure of

damages is the difference in value between what the plaintiffs bargained for

and what they received; here, the value to the plaintiffs was a $100,000

death benefit if they paid $50 per month in premium payments plus their

initial lump sum amount.        (Appellants’ brief at 35.)      Appellants’ expert on

damages used a life expectancy for Mr. Boehm to age 85, or 2043. (Id. at

36.) Discounting to present value, appellants’ expert subtracted the future

premium payments from the $100,000 death benefit, to arrive at damages

of $12,766.     (Id.)    Appellants argue that a present payment of $12,766

provides the plaintiffs with the benefit of their death benefit minus the

premiums they expected to pay, discounted to present value, and places

them in the same position they would otherwise have been in if the contract

had been performed. (Id. at 36-37.) Appellants also argue that the trial

court’s damages award was speculative, not supported by the evidence

presented by either party’s experts, assumed without any evidence that



                                        - 32 -
J. A27014/14


Mr. Boehm will live to age 95, which is ten years beyond his reasonable life

expectancy, and fails to account for policy values based on future

investment returns and insurance charges.

      Appellees argue that the trial court properly applied this court’s

decision in Lesoon v. Metropolitan Life Ins. Co., 898 A.2d 620 (Pa.Super.

2006), appeal denied, 912 A.2d 1293 (Pa. 2006), in arriving at its

damages award.      According to appellees, under Lesoon, they should be

compensated for the difference in price between the policy that was

promised and the policy that was issued. Instantly, the underfunded policy

sold to appellees matures at age 95 and was promised to cost $50 per

month, or $600 annually, plus an initial dump-in of $5,400 from the 1986 UL

policy.   The 1996 VUL policy provided $100,000 in death benefits to both

Mr. and Mrs. Boehm for a total of $200,000 in coverage. It was alleged that

the actual amount necessary to fully fund the policy at guaranteed rates was

$240 per month, a difference of $190 per month, or $2,280 per year.

Appellees multiplied $2,280 per year by 62 years (the number of years to

maturity of the policy) to arrive at damages of $141,360.       Appellees then

subtracted the up-front payment of $5,400 for a total damage amount of

$135,960.    Appellees argue that this formula conforms with Lesoon and

provides the amount of money necessary for the Boehms to be able to keep

the policy in force for the duration of the term of the policy in order to honor




                                     - 33 -
J. A27014/14


the bargain. Appellees argue that under Pennsylvania law, it is improper to

apply a discount rate to future lump-sum damages awards.

           The duty of assessing damages is for the fact-finder,
           whose decision should not be disturbed on appeal
           unless the record clearly shows that the amount
           awarded was the result of caprice, partiality,
           prejudice, corruption, or some other improper
           influence. Skurnowicz v. Lucci, 798 A.2d 788, 795
           (Pa.Super.2002).      “In reviewing the award of
           damages, the appellate courts should give deference
           to the decisions of the trier of fact who is usually in a
           superior position to appraise and weigh the
           evidence.” Ferrer v. Trustees of the University
           of Pennsylvania, 573 Pa. 310, 343, 825 A.2d 591,
           611    (2002)     (quoting     Delahanty      v.   First
           Pennsylvania Bank, 318 Pa.Super. 90, 464 A.2d
           1243, 1257 (1983)). The damage calculation need
           not be determined with complete accuracy, but it
           must be founded on a reasonable factual basis, not
           conjecture. Skurnowicz, supra.

Lesoon, 898 A.2d at 628.

           To recover damages under the UTPCPL, a plaintiff
           must demonstrate an “ascertainable loss as a result
           of the defendant’s prohibited action.” Weinberg v.
           Sun Co., Inc., 565 Pa. 612, 618, 777 A.2d 442, 446
           (2001) (emphasis in original).

                 The determination of damages is a
                 factual question to be decided by the
                 fact-finder. The fact-finder must assess
                 the testimony, by weighing the evidence
                 and determining its credibility, and by
                 accepting or rejecting the estimates of
                 the damages given by the witnesses.
                 Although the fact[-]finder may not
                 render a verdict based on sheer
                 conjecture or guesswork, it may use a
                 measure of speculation in estimating
                 damages. The fact-finder may make a
                 just and reasonable estimate of the


                                    - 34 -
J. A27014/14


               damage based on relevant data, and in
               such circumstances may act on probable,
               inferential, as well as direct and positive
               proof.

          Penn Elec. Supply Co., Inc. v. Billows Elec.
          Supply Co., Inc., 364 Pa.Super. 544, 528 A.2d 643,
          644 (1987) (internal citations omitted).

                The provision governing damages in private
          actions under the UTPCPL, in pertinent part, states:

               § 201–9.2 Private Actions

               (a) Any person who purchases or leases
                   goods or services primarily for
                   personal,     family   or   household
                   purposes and thereby suffers any
                   ascertainable loss of money or
                   property, real or personal, as a
                   result of the use or employment by
                   any person of a method, act or
                   practice     declared   unlawful   by
                   section 3 of this act, may bring a
                   private action to recover actual
                   damages or one hundred dollars
                   ($100), whichever is greater. The
                   court may, in its discretion, award
                   up to three times the actual
                   damages sustained, but not less
                   than one hundred dollars ($100),
                   and may provide such additional
                   relief as it deems necessary or
                   proper. The court may award to the
                   plaintiff, in addition to other relief
                   provided in this section, costs and
                   reasonable attorney fees.

          73 P.S. § 201-9.2(a) (footnote omitted) (emphasis
          added). “The UTPCPL does not provide a formula for
          calculation of ‘actual damages.’” Agliori, supra at
          319. Nevertheless, case law makes clear “that the
          UTPCPL was meant to supplement—not replace—
          common law remedies.” Id. Under circumstances


                                 - 35 -
J. A27014/14


           where the entire transaction was based on
           misrepresentations as to its true cost, an assessment
           of ascertainable loss cannot be made simply by
           examining what was purchased.            Id. at 321.
           “Ascertainable loss must be established from the
           factual circumstances surrounding each case. . . .”
           Id. See, e.g., Lesoon v. Metropolitan Life Ins.
           Co., 898 A.2d 620, 633 (Pa.Super.2006), appeal
           denied, 590 Pa. 678, 912 A.2d 1293 (2006) (stating
           plaintiff should be compensated, at minimum, for
           difference in value between what he bargained for
           and what he received). Thus, ascertainable losses
           can include costs and other shortfalls associated with
           the transaction at issue. Id. at 632; Agliori, supra.

                When calculating a damages award under the
           UTPCPL:

                 Decisions by our Supreme Court and this
                 Court have stressed time and again the
                 deterrence function of the statute. If the
                 court permits the appellee-defendants
                 simply to repay what is owed the
                 consumer under the fraudulently induced
                 contract, the deterrence value of the
                 [UTPCPL] is weakened, if not lost
                 entirely.   We cannot accept such an
                 evisceration of the statutory goals.

           Id. at 321–22 (internal citations omitted).

DeArmitt, 73 A.3d at 593-594.

     In Lesoon, the plaintiffs had two policies with MetLife providing

$15,000 in coverage.    Lesoon, 898 A.2d at 622-623.       In January 1989,

MetLife agent Ronald Sabilla advised Mr. Lesoon that he could increase his

coverage to $65,000 by purchasing a $50,000 universal life policy for an

additional cost of only $18 per month. Id. at 623. Plaintiffs agreed, and the

application was approved; however, plaintiffs made it clear that they would


                                   - 36 -
J. A27014/14


not agree to automatic withdrawal of the monthly premiums from their

checking account, preferring instead to use payment coupons and checks as

they had been since the 1970’s.      Id.      Mr. Lesoon was told that the total

monthly premium for all three policies would never exceed $50.50. Id. He

was also told that the existing family and whole life policies would not be

altered in any way. Id.

      The plaintiffs later discovered that MetLife had enrolled them in the

automatic withdrawal plan without their knowledge or consent.            In fact,

someone from MetLife had forged Ms. Lesoon’s signature on a form

authorizing monthly withdrawals from her checking account in the amount of

$61.75.   Id. at 623-624.    The plaintiffs only became aware that this was

occurring when they bounced two checks. Id. at 624.

      Subsequently, the plaintiffs learned that their $5,000 age 65 family

policy had been replaced with a $5,000 age 85 policy.            Id.   They also

learned that premiums in the amount of $50.50 per month would not pay for

the three policies unless money was transferred from the $5,000 policy to

the new $50,000 policy. Id. In December 1989, the plaintiffs asked that

everything be restored to where it was before they purchased the

$50,000 policy. Id. Eventually, in June 1990, MetLife agreed to cancel the

$50,000 universal life policy, refund all money in that policy to the plaintiffs,

and issue a new $5,000 policy with the same monthly premium and the

same terms as the initial policy.     Id.     MetLife had already refunded the



                                     - 37 -
J. A27014/14


money which was taken out of Ms. Lesoon’s checking account without her

permission. Id.

      The trial court found in favor of the plaintiffs on their UTPCPL and

fraud claims, and awarded the minimum $100 in damages. Id. at 625. The

trial court reasoned that the plaintiffs did not suffer actual damages where

MetLife restored them to the position they would have been in had they not

purchased the $50,000 policy.      Although MetLife had withdrawn $185.25

from Ms. Lesoon’s account without authorization, the money was returned

and the bank waived its overdraft fees. Id. According to the trial court, the

only possible damages were MetLife’s fraudulent use of the plaintiffs’ money

($185.25) for approximately four months, resulting in delay damages and

statutory interest of $14.85. Id. at 625-626.

      On appeal, the plaintiffs claimed they were entitled to restitution

damages under the UTPCPL based on the fraudulent acts committed by

MetLife and its agent, Sabilla. Id. at 628. The plaintiffs argued that the trial

court erred in refusing to award restitution damages and in finding that

rescission was the only available remedy:

            In the instant case, Appellants contend that the
            verdict is inconsistent with the underlying purpose of
            the UTPCPL, i.e., fraud prevention, because the trial
            court merely returned the parties to the status quo
            that existed before any fraudulent acts were
            committed. Citing [Metz v. Quaker Highlands,
            Inc., 714 A.2d 447 (Pa.Super. 1998)], and Agliori,
            supra, Appellants argue that MetLife should be
            required to compensate them for the value of the
            $50,000 policy that was promised to them by


                                     - 38 -
J. A27014/14


              Mr. Sabilla. More succinctly, Appellants assert that
              they are entitled to recover the total amount it would
              have cost to fund the universal policy that they
              agreed to purchase from Mr. Sabilla because it was a
              bargained-for exchange, and Mr. Lesoon’s assent
              was procured by fraud. According to Appellants, the
              trial court’s failure to award restitution or “benefit-
              of-the-bargain” damages in this instance was
              contrary to the spirit of the UTPCPL and the holding
              in Metz and Agliori.

Id. at 629.

        This court agreed, stating,

              [T]he testimony presented during the trial
              unequivocally established that Appellants failed to
              receive the benefit of the contract that Mr. Lesoon
              signed, and Appellants could not afford the policy
              that they actually received.       Therefore, at a
              minimum, Appellants should be compensated for the
              difference in price between the policy that was
              promised to them and the policy that was issued.

Id. at 633.     The Lesoon court also noted MetLife’s deplorable conduct in

that case, including the fact that the plaintiffs were initially told the

unauthorized withdrawals were the result of human or computer error, and

had to make repeated demands to inspect the withdrawal authorization

form.    Id. at 632.    In January 1990, they asked MetLife to rescind the

universal policy and restore the $5,000 family policy to its original state;

MetLife did not comply with this request until June 1990. Id.

        Metz and Agliori are also instructive.         In Metz, the plaintiffs

contracted with the defendant to buy land on which to build a home. Metz,

714 A.2d at 448. They soon discovered that the defendant had concealed



                                      - 39 -
J. A27014/14


the fact that the lot was located on fill, which would increase the plaintiffs’

construction costs.   Id. at 449.     In addition to rescission of the sales

contract, the trial court awarded treble damages and attorneys’ fees

pursuant to the UTPCPL.     The trial court reasoned that the plaintiffs were

entitled to restitution to return them to their previous position.    Id.   On

appeal, this court upheld the award of treble damages, noting that the

defendant’s refusal to resolve the matter when the defect was first

discovered forced the plaintiffs to bring suit, and adopting the reasoning of

the trial court that the measure of damages included the plaintiffs’ costs of

building a comparable house on a comparable lot, not located over fill,

including transactional costs and any increase in interest rates. The Metz

court stated, “In light of such outrageous conduct, to allow the rescission

merely of the sales agreement without imposing a corresponding penalty for

fraudulent behavior in consumer-type cases would do violence to the intent

and purpose of the law (UTPCPL) enacted specifically by the Legislature to

curb and discourage such future behavior.” Id. at 450.

      In Agliori, the plaintiff, James Donahue, surrendered three whole life

insurance policies in exchange for a new universal life policy with a $40,000

death benefit.   He subsequently discovered the terms of the universal life

policy were different than he had been led to believe by the defendant-

insurer, and brought suit seeking damages for fraudulent misrepresentation.

Mr. Donahue died approximately 12 years after purchasing the universal life



                                    - 40 -
J. A27014/14


policy and the executrix of his estate was substituted as the plaintiff. After a

non-jury trial, the trial court determined that the insurer had engaged in

deceptive acts in violation of the UTPCPL; however, the court found that

Mr. Donahue suffered no ascertainable loss where the insurer paid his estate

$40,000 plus interest upon his death. Therefore, Mr. Donahue had received

the benefit of his bargain and there were no actual damages. On appeal,

this court disagreed that Mr. Donahue had suffered no harm from the

insurer’s fraudulent conduct.   First, we noted that the UTPCPL’s provisions

are to be construed liberally, consistent with its purpose of preventing and

deterring fraud. Agliori, 879 A.2d at 320 (citations omitted). In choosing

to exchange his three existing whole life policies for the universal life policy,

Mr. Donahue was relying on the fraudulent misrepresentations of the

insurance agent, George Weber:

            The transaction that Mr. Donahue entered was based
            on fraud and false information. The trial court found
            that agent Weber contacted Mr. Donahue about
            increasing his life insurance coverage and then gave
            him false information, with the result that
            Mr. Donahue cancelled his existing policies and
            purchased a new one. The trial court determined
            that     Mr. Donahue       relied    on      Mr. Weber’s
            misrepresentations in making his decision to change
            his life insurance coverage. Mr. Donahue did not
            knowingly balance the positive and negative aspects
            of the proposed new policy with his existing life
            insurance       coverage        because       of    the
            misrepresentations made by Mr. Weber. Under such
            circumstances, an assessment of ascertainable loss,
            as required by section 9.2(a) of the statute, can not
            be made by examining only the terms of the new
            policy. It is not sufficient to ask only if Mr. Donahue


                                     - 41 -
J. A27014/14


            received what he sought in the transaction, because
            the    whole     transaction   was      based    on
            misrepresentation-and therefore he did not know the
            true cost to him and what he was potentially losing
            upon entry into the transaction proposed by
            Mr. Weber.

Id. at 320-321. Furthermore, this court found that the plaintiff’s evidence

suggested the estate would have received a greater benefit if Mr. Donahue

had never entered into the transaction.                Id. at 321.      This is because

although the $40,000 death benefit provided by the universal life policy

exceeded the death benefit of the three surrendered whole life policies,

Mr. Donahue lived for approximately 12 more years while the three

surrendered policies would have increased in value, exceeding $40,000 by

the time of his death. Id. The surrendered policies increased in value over

time due to reinvestment of the dividends toward the purchase of additional

coverage. Id. The Agliori court rejected the trial court’s determination that

Mr. Donahue did not suffer an ascertainable loss because his estate received

the benefits of the universal life policy that he wished to purchase:

“Ascertainable loss must be established from the factual circumstances

surrounding each case, and in Mr. Donahue’s case the evidence presented

indicates   that   his    estate     suffered     an    ascertainable    loss   due   to

misrepresentations by Mr. Weber that induced Mr. Donahue to change his

life insurance policy.”    Id.     This court also reiterated the purposes of the

UTPCPL, which is deterrence of fraudulent behavior:             “If the court permits

the appellee-defendants simply to repay what is owed the consumer under


                                         - 42 -
J. A27014/14


the fraudulently induced contract, the deterrence value of the statute is

weakened, if not lost entirely. We cannot accept such an evisceration of the

statutory goals.” Id. at 322.

      The trial court did not err in applying Lesoon to the instant case. The

correct measure of damages is the amount necessary to place the insureds

in the position they would have been in if the bargain had been honored,

i.e., $200,000 total coverage at $50 per month plus an initial dump-in of

$5,400.    There was testimony that despite Day’s promises, the actual

amount necessary to fully fund the policy at guaranteed rates is $240 per

month, not $50 per month. Appellants complain that the trial court failed to

account for investment returns.    (Appellants’ brief at 39.)   However, as

appellees point out, the policy was purchased for the death benefit, not for

its investment potential, and future investment returns are speculative.

(Appellees’ brief at 32.)

      Appellants also argue that the trial court’s damages award of $125,000

did not comport with the findings of either party’s experts.    However, the

trial court was not bound to accept either party’s damages calculations and

could make its own reasonable estimate of damages based on the evidence.

DeArmitt, supra.      Here, the trial court explicitly found that appellants’

experts on damages did not offer credible testimony. (Trial court opinion,

2/24/14 at 2.) We agree with the trial court that the analysis in Lesoon, as

well as Agliori, provides the proper framework for assessing damages and



                                    - 43 -
J. A27014/14


the trial court’s damages award of $125,000 is approximately $10,000 less

than requested by the plaintiffs.      We also note that Day’s conduct in this

case   was    fairly   outrageous,   intentionally   misrepresenting   the   actual

premiums needed to fully fund the new policy. As stated above, the purpose

of the UTPCPL is to punish and deter such misconduct. We find no abuse of

discretion in the trial court’s damages calculation.

       Next, in a related issue pertaining to damages, appellants claim the

trial court should have discounted the amount awarded to present value.

Appellants argue that the total offset method does not apply where inflation

has no impact on the amount of future premium payments as calculated by

the plaintiffs’ own expert.      Appellants state that the plaintiffs’ expert

assumed the plaintiffs would need to make premium payments of $2,281 per

year in excess of what they had expected to pay each year ($600), and

these premium payments would remain the same every year regardless of

inflation.   Therefore, appellants argue, the line of cases applying a total

offset method to loss of future earnings does not apply here.

             In 1916, the United States Supreme Court held that,
             when damages are based upon the deprivation of
             future pecuniary benefits, any lump-sum award
             should be discounted to the “present value” of those
             benefits.   Chesapeake & Ohio Railway Co. v.
             Kelly, 241 U.S. 485, 36 S.Ct. 630, 60 L.Ed. 1117
             (1916). Implicit in this holding was the Court’s
             assumption that any monetary award would be
             safely invested by the awardee, and accordingly
             would earn interest for the duration of the award.
             Relying on the principle that damages should be
             limited to compensating the injured party for the


                                       - 44 -
J. A27014/14


            deprivation of future benefits, the High Court
            determined that “adequate allowance [must] be
            made, according to circumstances, for the earning
            power of money.” Id. at 491, 36 S.Ct. 630. If the
            earning power of the monetary damage award were
            not taken into account, then the true value of the
            award would be greater than the amount to which
            the aggrieved party was entitled, resulting in over
            compensation.     Id. at 489, 493, 36 S.Ct. 630.
            Although finding it “self[-]evident that a given sum
            of money in hand is worth more than the like sum of
            money payable in the future,” the Court declined to
            set forth a formula that should be used to calculate
            the discount of a damages award to present value.
            Id. at 489, 36 S.Ct. 630. Rather, the Court left such
            matters to “the law of the forum.” Id. at 490-91, 36
            S.Ct. 630.

Helpin v. Trustees of the Univ. of Pennsylvania, 10 A.3d 267, 270-271

(Pa. 2010) (emphasis in original).

      In Kaczkowski v. Bolubasz, 421 A.2d 1027 (Pa. 1980), our supreme

court adopted the “total offset method,” whereby the rate of interest and

rate of inflation essentially cancel each other out.   “Under the total offset

method, a court does not discount the award to its present value but

assumes that the effect of the future inflation rate will completely offset the

interest rate, thereby eliminating any need to discount the award to its

present value.” Id. at 1036.

            In support of our adoption of the “total offset
            method” in allowing for the inflationary factor, we
            note that it is no longer legitimate to assume the
            availability of future interest rates by discounting to
            present value without also assuming the necessary
            concomitant of future inflation. We recognize that
            inflation has been and probably always will be an
            inherent part of our economy.


                                     - 45 -
J. A27014/14



Id. at 1037. “[C]ritics of the total offset approach fail to realize that future

inflation rates and future interest rates do not exist in a vacuum, but co-vary

significantly.   It can be stated with assurance that present interest rates

depend at least in part upon expectations of future inflation.” Id. (citations

omitted).8

      The Kaczkowski court also noted the efficiencies inherent in the total

offset method:

             As to the concomitant goals of efficiency and
             predictability, the desirability of the total offset
             method is obvious. There is no method that can
             assure absolute accuracy. An additional feature of
             the total offset method is that where there is a
             variance, it will be in favor of the innocent victim and
             not the tortfeasor who caused the loss.

Id. at 1038.

             An additional virtue of the total offset method is its
             contribution to judicial efficiency. Litigators are freed
             from introducing and verifying complex economic
             data.    Judge and juries are not burdened with
             complicated, time consuming economic testimony.
             Finally, by eliminating the variables of inflation and
             future interest rates from the damage calculation,
             the ultimate award is more predictable.

Id.   See also Helpin, supra (applying the total offset approach to lost

future earned income partially derived from business profits).




8
  Indeed, this court may take judicial notice of the fact that currently, both interest
rates and the inflation rate are at historic lows.


                                        - 46 -
J. A27014/14


      Appellants are correct that both Helpin and Kaczkowski applied the

total offset method to lump-sum damages awards for lost future earnings.

However, we disagree with appellants’ characterization of the total offset

approach as a “narrow exception” to the general rule that future damages

need to be discounted to present value in order to avoid overcompensating

the plaintiff.   (Appellants’ brief at 41.)    As the court in Helpin remarked,

“Kaczkowski’s central assumptions--that inflation must be considered and

that, over time, inflation rate totally offsets interest rate--are not dependent

on the individual facts surrounding any specific lump-sum future damages

award.”   Helpin, 10 A.3d at 276.       In addition, although both Helpin and

Kaczkowski involved lost future income, we see no reason why the total

offset approach is inappropriate here, particularly given the remedial

purpose of the UTPCPL. Appellants have cited no case where damages for a

claim of fraudulent misrepresentation in connection with the sale of a life

insurance policy under the UTPCPL were discounted to present value. The

loss of the promised death benefit due to appellants’ fraudulent misconduct

is a present loss, not a future loss. (Appellees’ brief at 35.) The trial court

did not err in refusing to apply a discount rate to reduce the damages award

in this case.

      Finally, appellants contest the trial court’s award of attorneys’ fees. As

stated above, the trial court awarded approximately $165,000 in attorneys’

fees, together with costs of over $5,000. Appellants argue that 1) the trial



                                      - 47 -
J. A27014/14


court failed to eliminate hours spent on non-UTPCPL claims, including claims

related to the 1986 policy and time spent preparing for the jury trial on the

common law fraud claim; 2) the case was not complex and the plaintiffs’

lead attorney has over 30 years trying similar cases, making the award

unreasonable; 3) plaintiffs’ counsel’s hourly rates were unreasonable and not

consistent with Pittsburgh rates and those of similar cities; and 4) the trial

court’s award of attorneys’ fees was not commensurate with the underlying

damages award and resulted in a windfall to plaintiffs’ counsel.

      We review for an abuse of discretion.      Neal v. Bavarian Motors,

Inc., 882 A.2d 1022, 1029 (Pa.Super. 2005), appeal denied, 907 A.2d

1103 (Pa. 2006), citing Skurnowicz v. Lucci, 798 A.2d 788, 796 (Pa.Super.

2002).

            The law relevant to determining attorney fees under
            the UTPCPL was well stated by our esteemed
            colleague Judge Joseph A. Hudock in Sewak v.
            Lockhart, 699 A.2d 755 (Pa.Super.1997):

                  In a case involving a lawsuit which
                  include[s] claims under the UTPCPL . . .
                  the    following   factors   should  be
                  considered      when     assessing  the
                  reasonableness of counsel fees:

                      (1) The time and labor required,
                      the novelty and difficulty of the
                      questions involved and the skill
                      requisite properly to conduct the
                      case;    (2)    The    customary
                      charges of the members of the
                      bar for similar services; (3) The
                      amount      involved    in    the
                      controversy and the benefits


                                    - 48 -
J. A27014/14


                      resulting to the clients from the
                      services;     and     (4)     The
                      contingency or certainty of the
                      compensation.

            Id. at 762, citing Croft v. P. & W. Foreign Car
            Service, 383 Pa.Super. 435, 557 A.2d 18, 20
            (1989).

Id. at 1030-1031 (footnote omitted).

            (1) there should be “a sense of proportionality
            between an award of damages [under the UTPCPL]
            and an award of attorney’s fees,” and (2) whether
            plaintiff has pursued other theories of recovery in
            addition to a UTPCPL claim “should [be] given
            consideration” in arriving at an appropriate award of
            fees.

Id. at 1031, quoting McCauslin v. Reliance Finance Co., 751 A.2d 683,

685-686 (Pa.Super. 2000).

            The Court in McCauslin did not mandate a
            proportion that would be the limit of acceptability,
            but only suggested that there be a “sense of
            proportionality” between the two amounts. Nor
            would it have been appropriate for this Court to fix a
            proportionate amount that would define the limit of
            recoverable fees, since the General Assembly
            specifically chose not to include such a factor in the
            statute.

Id. (footnote omitted) (emphasis in original).

      Appellants assert that the trial court failed to eliminate time spent

litigating non-UTPCPL claims.     However, a review of the plaintiffs’ fee

petition indicates that they did attempt to remove all non-UTPCPL time as

required by Neal. Obviously, in a case such as this, where the plaintiffs are

proceeding on multiple theories of relief, including under the UTPCPL, it is


                                    - 49 -
J. A27014/14


difficult to parse out the time between the UTPCPL claim and other causes of

action.   The parties went to a jury trial on the common law fraud claim

before proceeding to a bench trial on the UTPCPL claim. Much of the time

spent in pre-trial litigation would relate to both UTPCPL and common law

causes of action.   See Northeast Women’s Center v. McMonagle, 889

F.2d 466, 476 (3rd Cir. 1989) (“In cases in which the plaintiff’s successful

and unsuccessful claims involve a common core of facts or related legal

theories, or where much of counsel’s time is dedicated to the litigation as a

whole, it is often impossible to divide counsel’s time on a precise claim-by-

claim basis.” (citations omitted)).

      Second, appellants argue that this case was not particularly complex

and that plaintiffs’ counsel has 30 years of experience trying similar actions

against life insurance companies, alleging improper sales practices under the

UTPCPL.     Appellants argue that the only question was whether the

defendants misrepresented the premium payments necessary to fully fund

the 1996 policy. We disagree with appellants’ characterization of the case as

simple. As appellees point out, this matter involved the sale of a variable

universal life policy, which is more complex than a whole life policy and

requires both an insurance license and a securities license to sell.

(Appellees’ brief at 40.)     This matter involved highly technical issues

requiring expert testimony.     (Id. at 41.)   There were over 100 exhibits,

52 of which were admitted. (Id. at 39.) The trial court found the attorneys’



                                      - 50 -
J. A27014/14


fees were reasonable based on the amount of work done and the skill and

experience of the attorneys involved. (Trial court opinion, 2/24/14 at 3.)

      Third, appellants complain that the hourly rates used to calculate the

award of counsel fees were unreasonable. According to appellants, plaintiffs’

counsel relied on rates charged in cities such as Philadelphia and

Washington, D.C., instead of cities comparable to Pittsburgh such as

Cleveland or Cincinnati. (Appellants’ brief at 49.) Plaintiffs’ counsel used a

rate of $400 for Kenneth Behrend, Esq., and $275 for his associate. (Id.)

Appellants claim that the average hourly rate for an experienced attorney in

Ohio is only $247. (Id. at 50.)

      Appellees point out that appellants do not support their claim that the

hourly fee should be reduced to $247 with affidavits.     (Appellees’ brief at

42.) The trial court considered the survey data, including current affidavits

from other plaintiff’s counsel in the Pittsburgh area, and concluded that the

fees were customary and justified. (Trial court opinion, 2/24/14 at 3.) We

also note that Mr. Behrend has been practicing law for over 30 years and

has developed much of the law in the area of life insurance sales practices,

successfully litigating numerous reported cases relied upon in this opinion

including Agliori, DeArmitt, Lesoon, Fazio, and Toy.           (Plaintiffs’ fee

petition, 9/18/13 at 2-3 (RR at 3032-3033).) We will not disturb the trial

court’s discretion in this regard.




                                     - 51 -
J. A27014/14


      Finally, appellants argue that the trial court’s award of attorneys’ fees

was well in excess of the underlying damages award and represented a

windfall or “bonanza” to plaintiffs’ counsel where they had a contingency fee

arrangement. (Appellants’ brief at 50.) Although the fee award exceeded

the damages award, we do not find it to be disproportionate under the facts

of this case. As the trial court stated, “the benefits provided to the Plaintiffs

by the attorneys were extremely significant, not only based on the amount

of the verdict, but also based on the nature of the claim (i.e. lost life

insurance coverage due to unfair trade practices).”        (Trial court opinion,

2/24/14 at 3.)    In Neal, supra, this court found a multiple of 11.5 of

UTPCPL damages to the attorney fee award was not disproportionate. Neal,

882 A.2d at 1031 n.8. In addition, we note that the fee-shifting statutory

provision of the UTPCPL is designed to promote its purpose of punishing and

deterring unfair and deceptive business practices and to encourage

experienced attorneys to litigate such cases, even where recovery is

uncertain. See Krebs v. United Refining Co. of Pennsylvania, 893 A.2d

776, 788 (Pa.Super. 2006) (“these cases hold generally that where the

General Assembly has departed from the “American Rule” (where each party

is responsible for his or her own attorneys’ fees and costs), by providing a

fee-shifting remedy in a remedial statute, the trial court’s discretionary

award or denial of attorneys’ fees must be made in a manner consistent with




                                     - 52 -
J. A27014/14

the aims and purposes of that statute.”), citing Krassnoski v. Rosey, 684

A.2d 635, 637-638 (Pa.Super. 1996).

      Regarding the plaintiffs’ contingency fee arrangement, the trial court

observed that counsel agreed to take the case with no guarantee of

payment. (Trial court opinion, 2/24/14 at 3.) In addition, a contingency fee

agreement is just one of many factors to consider in arriving at an award of

a reasonable attorneys’ fee.      Krebs, 893 A.2d at 791 (“it would be

inappropriate to apply a contingency fee agreement to create a ceiling (or

for that matter, a closed door) on the recovery of attorneys’ fees under a

fee-shifting provision of a remedial statute.”).      For these reasons, we

determine the trial court did not abuse its discretion in calculating the award

of attorneys’ fees.

      Judgment affirmed.

      Musmanno, J. joins the Opinion.

      Shogan, J. files a Concurring and Dissenting Opinion.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 5/19/2015




                                    - 53 -